Appeal by the defendant from a judgment of the County Court, Westchester County (Zambelli, J.), rendered February 20, 2001, as amended May 31, 2006, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment, as amended, is affirmed.
The defendant pleaded guilty with the full understanding that he would receive the sentence actually imposed, and, therefore, he has “no basis now to complain that his sentence was excessive” (People v Kazepis, 101 AD2d 816, 817 [1984]; see People v Martinez, 286 AD2d 447 [2001]; People v Allen, 269 AD2d 534 [2000]). In any event, under the circumstances of this case the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Spolzino, J.P., Ritter, Covello, McCarthy and Belen, JJ., concur.